       Case 5:19-cv-03263-GAM Document 54 Filed 03/31/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


THOMAS EARL BAILEY, JR.,                        :
                                                :
                           Plaintiff,           :
                                                :             CIVIL ACTION
                    v.                          :             No. 19-3263
                                                :
JESSE KIRSCH, M.D.,                             :
                                                :
                           Defendant.           :


                                        ORDER

      This 31st day of March, 2021, it is hereby ORDERED that Defendant’s Motion for

Summary Judgment, ECF 42, is GRANTED.


                                                         /s/ Gerald Austin McHugh
                                                       United States District Judge
